EXAMINER’S AMENDMENT/EXAMINER’S COMMENT/REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims

Please amend the claims as follows:
18.	(Canceled).
19. 	(Canceled).
20. 	(Canceled).

EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has September 24, 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to a separator for use in an electrochemical cell are non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

Drawings
The objection to the Drawings is withdrawn in response to the Remarks filed on September 3, 2021.

Allowable Subject Matter
Claims 1, 2, 4-8 and 10-17 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on September 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,693,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Armancanqui et al. (US 2015/0037627), Lonsberry (US 6,177,210), Armacanqui et al. 2 (US 10,693,125) and Yamashita et al. (US 6,270,833), teaches all of the limitations of claim 1 and claim 8 with the exception of:
wherein greater than about 8% and less than about 20% by weight of the anode active material relative to the total amount of anode active material present in the anode gel has a particle size of greater than about 150 µm and less than 425 µm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724